      Case 2:18-cr-00422-SMB Document 684 Filed 07/11/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                      No. CR-18-00422-PHX-SMB
10                 Plaintiff,                       ORDER
11   v.
12   Michael Lacey - 001
     James Larkin - 002
13   Scott Spear - 003
     John Brunst - 004
14   Andrew Padilla - 006
     Joye Vaught - 007,
15
16                 Defendants.

17
18         IT IS ORDERED setting the United States’ Motion for Sanctions, Protective Order,
19   and Notice of Jencks Act Disclosures (Doc. 679) for hearing on August 19, 2019 at 9:00
20   a.m. before Judge Susan M. Brnovich.
21         Dated this 11th day of July, 2019.
22
23
24
25
26
27
28
     Case 2:18-cr-00422-SMB Document 684 Filed 07/11/19 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        -2-
